Digitally signed by
                                                                             Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                          Illinois Official Reports                          the accuracy and
                                                                             integrity of this
                                                                             document
                                  Supreme Court                              Date: 2018.09.10
                                                                             10:27:51 -05'00'



                         Parmar v. Madigan, 2018 IL 122265




Caption in Supreme   PAMINDER S. PARMAR, Appellee, v. LISA MADIGAN, Attorney
Court:               General, et al., Appellants.



Docket No.           122265



Filed                May 24, 2018



Decision Under       Appeal from the Appellate Court for the Second District; heard in that
Review               court on appeal from the Circuit Court of Du Page County, the Hon.
                     Bonnie M. Wheaton, Judge, presiding.



Judgment             Appellate court judgment reversed.
                     Circuit court judgment affirmed.


Counsel on           Lisa Madigan, Attorney General, of Springfield (David L. Franklin,
Appeal               Solicitor General, and Carl J. Elitz, Assistant Attorney General, of
                     Chicago, of counsel), for appellants.

                     Eric H. Jostock and Nicholas P. Hoeft, both of Chicago, for appellee.

                     William D. Heinz, Richard P. Steinken, and Clifford W. Berlow, of
                     Jenner & Block LLP, of Chicago, for amicus curiae Board of Trustees
                     of the University of Illinois.
     Justices                  JUSTICE THEIS delivered the judgment of the court, with opinion.
                               Chief Justice Karmeier and Justices Freeman, Thomas, Kilbride,
                               Garman, and Burke concurred in the judgment and opinion.



                                                 OPINION

¶1         Plaintiff, Paminder S. Parmar, individually and as executor of the estate of Surinder K.
       Parmar, filed a complaint in the circuit court of Du Page County against defendants, the
       Attorney General and the Treasurer of the State of Illinois, challenging the application and
       constitutionality of an amendment to the Illinois Estate and Generation-Skipping Transfer Tax
       Act (Estate Tax Act) (35 ILCS 405/1 et seq. (West 2014)) and seeking a refund of all moneys
       paid to the Treasurer pursuant to the Estate Tax Act. The circuit court dismissed the complaint
       for lack of jurisdiction, pursuant to the State Lawsuit Immunity Act (745 ILCS 5/0.01 et seq.
       (West 2014)). The appellate court reversed and remanded for further proceedings. 2017 IL
       App (2d) 160286.
¶2         We now reverse the judgment of the appellate court and affirm the judgment of the circuit
       court.

¶3                                           BACKGROUND
¶4         On January 9, 2011, Dr. Surinder Parmar, a resident of Du Page County, died, leaving an
       estate valued at more than $5 million. Her son, plaintiff here, was appointed executor of the
       estate. At the time of Dr. Parmar’s death, the estate was not subject to taxation under the Estate
       Tax Act. Two days after Dr. Parmar’s death, however, the General Assembly adopted a bill
       that revived the tax for the estates of persons who, like Dr. Parmar, died after December 31,
       2010. On January 13, 2011, the Governor signed the bill, and the new law went into effect
       immediately. See Pub. Act 96-1496 (eff. Jan. 13, 2011).
¶5         In September 2012, plaintiff paid $400,000 to the Illinois Treasurer toward the estate’s tax
       liability. The following month, plaintiff filed the estate’s Illinois estate tax return and paid an
       additional sum of almost $160,000 to the Treasurer for late filing and late payment penalties, as
       well as interest. In April 2013, plaintiff requested a waiver of penalties, which the Illinois
       Attorney General granted in September 2013.
¶6         In July 2015, after a downward adjustment in the estate’s federal tax liability, plaintiff filed
       an amended Illinois estate tax return. The “Certificate of Discharge and Determination of Tax”
       issued by the Attorney General on July 24, 2015, states that the estate’s tax liability, including
       interest and penalties, had been paid and that the certificate was evidence of the complete
       release of all estate property from lien imposed by the Estate Tax Act and the discharge from
       personal liability of the executor for the estate tax, penalties, and interest.
¶7         Shortly thereafter, plaintiff filed another amended return, based on his belief that the
       amendment to the Estate Tax Act did not apply to his mother’s estate and no tax was due. The




                                                    -2-
       disposition of this amended return is not evident in the record, but on October 1, 2015, plaintiff
       filed a complaint challenging the retroactivity and constitutionality of the Estate Tax Act.1
¶8          Plaintiff claimed that retroactive application of the statutory amendment to the estates of
       persons who, like his mother, died after December 31, 2010, but before January 13, 2011 (the
       effective date of the amendment), was contrary to section 4 of the Statute on Statutes (5 ILCS
       70/4 (West 2014)) and would violate the due process and takings clauses of the Illinois and
       United States Constitutions, as well as the ex post facto clause of the Illinois Constitution. U.S.
       Const., amends. V, XIV; Ill. Const. 1970, art. I, §§ 2, 15, 16. Plaintiff also claimed that the
       amendment was enacted in violation of the three readings clause of the Illinois Constitution
       (Ill. Const. 1970, art. IV, § 8(d)) and that the vote on the amendment was invalid because the
       General Assembly was given inaccurate information about the estate tax scheme. Plaintiff
       requested a declaration that the Estate Tax Act applies only to the estates of persons who died
       on or after the effective date of the amendment or that the Estate Tax Act is unconstitutional for
       the reasons identified in his complaint. Plaintiff expressly stated that he brought his declaratory
       judgment action to “recover his payments” made pursuant to the Estate Tax Act and requested
       a full refund of all moneys he paid to the Treasurer, along with interest and “loss of use.”
       Finally, plaintiff sought certification of a class of all similarly situated persons damaged by
       application of the Estate Tax Act.
¶9          Defendants filed a combined motion to dismiss pursuant to section 2-619.1 of the Code of
       Civil Procedure (Code) (735 ILCS 5/2-619.1 (West 2014)). Defendants first argued that the
       complaint should be dismissed under section 2-619(a)(1) of the Code (id. § 2-619(a)(1))
       because the circuit court lacked jurisdiction. Defendants maintained that, because the
       complaint seeks a money judgment against the State, it is barred under sovereign immunity
       principles embodied in the State Lawsuit Immunity Act (745 ILCS 5/1 (West 2014)) and the
       complaint must be filed in the Illinois Court of Claims. Defendants also argued that the
       complaint should be dismissed under section 2-619(a)(9) of the Code (735 ILCS 5/2-619(a)(9)
       (West 2014)) because the voluntary payment doctrine bars recovery. Finally, defendants
       argued that certain counts of the complaint should be dismissed pursuant to section 2-615 of
       the Code (id. § 2-615) for failure to state a claim upon which relief may be granted.
¶ 10        In response, plaintiff argued that his suit was properly brought in the circuit court because
       section 15 of the Estate Tax Act (35 ILCS 405/15 (West 2014)) vests jurisdiction in the circuit
       court to hear all tax disputes arising under the Estate Tax Act. Plaintiff also argued that he was
       not seeking payment from the State because his claim is not against the General Revenue Fund.
       Rather, his claim is against the Estate Tax Refund Fund, a special fund created under section
       13 of the Estate Tax Act (id. § 13(c)). Plaintiff further argued that his complaint was not barred
       by the voluntary payment doctrine because he made the tax payments under “implied duress”
       created by the threat of penalties imposed by the Estate Tax Act. Plaintiff also defended the
       sufficiency of his constitutional claims.
¶ 11        The circuit court agreed with defendants that it lacked jurisdiction and dismissed the
       complaint without prejudice to refile in the Illinois Court of Claims. The court expressly ruled
       that section 15 of the Estate Tax Act “is not an explicit waiver of sovereign immunity.”
          1
           In addition to the Attorney General and the Treasurer, plaintiff named as defendants Constance
       Beard, as Director of the Illinois Department of Revenue, and Bruce Rauner, as Governor. Plaintiff
       voluntarily dismissed Beard and Rauner, and they are not a part of this appeal.

                                                    -3-
¶ 12       The appellate court reversed and remanded for further proceedings. 2017 IL App (2d)
160286, ¶ 42. Relying principally on Leetaru v. Board of Trustees of the University of Illinois,
       2015 IL 117485, the appellate court held that the officer suit exception to sovereign immunity
       applied and jurisdiction in the circuit court was proper. 2017 IL App (2d) 160286, ¶ 27. The
       appellate court also held that plaintiff’s claims were not barred by the voluntary payment
       doctrine. Id. ¶ 40. The court agreed with plaintiff that the prospect of penalties, interest, and
       personal liability under the Estate Tax Act amounted to duress and, therefore, plaintiff’s
       payment of taxes was not voluntary. Id. ¶ 35. Finally, the appellate court held that, because
       plaintiff paid the taxes involuntarily, he was not required to seek recovery under the State
       Officers and Employees Money Disposition Act (Protest Moneys Act) (30 ILCS 230/1 et seq.
       (West 2014)). 2017 IL App (2d) 160286, ¶ 40. Because the appellate court concluded that the
       circuit court erred in dismissing plaintiff’s complaint on grounds of sovereign immunity, the
       appellate court did not consider whether the legislature waived immunity in section 15 of the
       Estate Tax Act (35 ILCS 405/15 (West 2014)). 2017 IL App (2d) 160286, ¶ 29.
¶ 13       We allowed defendants’ petition for leave to appeal (Ill. S. Ct. R. 315 (eff. Mar. 15, 2016))
       and allowed the Board of Trustees of the University of Illinois to file an amicus curiae brief in
       support of defendants (Ill. S. Ct. R. 345 (eff. Sept. 20, 2010)).

¶ 14                                            ANALYSIS
¶ 15       Defendants urge this court to reverse the appellate court and affirm the circuit court’s
       dismissal of plaintiff’s complaint, arguing that the officer suit exception to sovereign immunity
       does not apply in this case. Defendants argue in the alternative that even if sovereign immunity
       does not apply in this case, dismissal of plaintiff’s complaint was proper under the voluntary
       payment doctrine because the mere threat of statutory penalties for nonpayment of taxes does
       not constitute duress. Defendants further argue that plaintiff had a simple and complete
       statutory remedy under the Protest Moneys Act and plaintiff’s failure to follow this statutory
       procedure bars his claim.
¶ 16       Plaintiff argues that the appellate court correctly concluded that this case presents a
       “textbook instance of the officer-suit exception” to sovereign immunity (2017 IL App (2d)
160286, ¶ 27) but that, even if the exception does not apply, the General Assembly waived
       sovereign immunity in section 15 of the Estate Tax Act (35 ILCS 405/15 (West 2014)).
       Plaintiff also argues that neither the Protest Moneys Act nor the voluntary payment doctrine
       bars his complaint where his payment of estate taxes was made under duress and without
       knowledge of the facts upon which to frame a protest.
¶ 17       Because questions related to the circuit court’s subject-matter jurisdiction and the
       interpretation of a statute both present issues of law, our review proceeds de novo. J&J
       Ventures Gaming, LLC v. Wild, Inc., 2016 IL 119870, ¶ 25; see also Leetaru, 2015 IL 117485,
       ¶ 41 (circuit court’s grant of a motion to dismiss for lack of jurisdiction under section
       2-619(a)(1) is reviewed de novo).

¶ 18                       Sovereign Immunity and the Officer Suit Exception
¶ 19       Under the Illinois Constitution of 1870, the State of Illinois enjoyed immunity from suits of
       any kind. See Ill. Const. 1870, art. IV, § 26 (“The state of Illinois shall never be made
       defendant in any court of law or equity.”); see also Coleman v. East Joliet Fire Protection

                                                   -4-
       District, 2016 IL 117952, ¶¶ 24-28 (discussing the origins and development of the sovereign
       immunity doctrine). With the adoption of the Illinois Constitution of 1970, however, sovereign
       immunity was abolished in this State “[e]xcept as the General Assembly may provide by law.”
       Ill. Const. 1970, art. XIII, § 4. In accordance with this constitutional grant of authority, the
       General Assembly enacted the State Lawsuit Immunity Act, reinstituting the doctrine of
       sovereign immunity. See Pub. Act 77-1776 (eff. Jan. 1, 1972); Leetaru, 2015 IL 117485, ¶ 42.
       This statute provides:
                “Except as provided in the Illinois Public Labor Relations Act, the Court of Claims
                Act, the State Officials and Employees Ethics Act, and Section 1.5 of this Act, the State
                of Illinois shall not be made a defendant or party in any court.” 745 ILCS 5/1 (West
                2014).
¶ 20        The Court of Claims Act (705 ILCS 505/1 et seq. (West 2014)) creates a forum for actions
       against the State. Healy v. Vaupel, 133 Ill. 2d 295, 307 (1990). With some limited exceptions,
       the Illinois Court of Claims “shall have exclusive jurisdiction to hear and determine *** [a]ll
       claims against the State founded upon any law of the State of Illinois.” 705 ILCS 505/8(a)
       (West 2014).
¶ 21        In the present case, plaintiff filed suit against Lisa Madigan, as Attorney General of the
       State of Illinois, and Michael Frerichs, as Treasurer of the State of Illinois. The complaint
       states that each defendant is sued in his or her “official capacity only.” A suit against a State
       official in his or her official capacity is a suit against the official’s office and is therefore no
       different than a suit against the State. Magna Trust Co. v. Department of Transportation, 234
Ill. App. 3d 1068, 1070 (1992) (citing Will v. Michigan Department of State Police, 491 U.S.
58 (1989)); see also Smith v. Jones, 113 Ill. 2d 126, 131 (1986) (“ ‘official acts of State officers
       are in effect acts of the State itself’ ” (quoting Sass v. Kramer, 72 Ill. 2d 485, 492 (1978)));
       Schwing v. Miles, 367 Ill. 436, 441 (1937) (suit against a governmental agency is a suit against
       the State). Thus, the bar of sovereign immunity would seemingly apply in this case.
¶ 22        This court, however, has long held that the determination of whether an action is one
       against the State depends upon the issues involved and the relief sought and not simply the
       formal identification of the parties. Leetaru, 2015 IL 117485, ¶¶ 44-45; People v. Phillip
       Morris, Inc., 198 Ill. 2d 87, 97 (2001); Smith, 113 Ill. 2d at 131; Sass, 72 Ill. 2d at 490-91.
       Where, for example, a plaintiff alleges that the State officer’s conduct violates statutory or
       constitutional law or is in excess of his or her authority, such conduct is not regarded as the
       conduct of the State. The underlying principle is that conduct taken by a State officer without
       legal authority strips the officer of his or her official status. Leetaru, 2015 IL 117485, ¶¶ 45-46.
       Thus, a complaint seeking to prospectively enjoin such unlawful conduct may be brought in
       the circuit court without offending sovereign immunity principles. Id. ¶ 48; see also Ellis v.
       Board of Governors of State Colleges & Universities, 102 Ill. 2d 387, 395 (1984) (recognizing
       that if a plaintiff is not attempting to enforce a present claim, which has the potential to subject
       the State to liability, but instead “seeks to enjoin a State officer from taking future actions in
       excess of his delegated authority, then the immunity prohibition does not obtain”). This
       exception to sovereign immunity has been called the “prospective injunctive relief exception”
       (Rockford Memorial Hospital v. Department of Human Rights, 272 Ill. App. 3d 751, 755
       (1995)), but it is most often referred to as the “officer suit exception” (PHL, Inc. v. Pullman
       Bank & Trust Co., 216 Ill. 2d 250, 260 (2005)).


                                                    -5-
¶ 23        Here, the appellate court, on the basis of our decision in Leetaru, held that plaintiff’s suit
       against the Attorney General and the Treasurer fell within the officer suit exception and,
       therefore, the circuit court had jurisdiction over plaintiff’s complaint. We agree with
       defendants that the appellate court misconstrued Leetaru and the officer suit exception does
       not apply in this case.
¶ 24        In Leetaru, the plaintiff sued the Board of Trustees of the University of Illinois and one of
       the university’s associate vice chancellors seeking to enjoin them from proceeding with their
       investigation into alleged misconduct by the plaintiff with respect to his research as a graduate
       student. The plaintiff did not question the right of the defendants to investigate research
       misconduct. Rather, the plaintiff alleged that the defendants’ conduct failed to comply with the
       university’s rules and regulations governing discipline of students. We rejected the defendants’
       argument that, under principles of sovereign immunity, exclusive jurisdiction over the
       plaintiff’s complaint lay in the Illinois Court of Claims. Leetaru, 2015 IL 114785, ¶ 49. We
       explained: “Because sovereign immunity affords no protection when agents of the State have
       acted in violation of statutory or constitutional law or in excess of their authority, which is
       precisely what [the plaintiff] has alleged, Illinois precedent compels the conclusion that he was
       entitled to proceed in circuit court.” Id. ¶ 50. We did not end our analysis there. We noted that
       the plaintiff did “not seek redress for some past wrong.” Id. ¶ 51. The plaintiff sought “only to
       prohibit future conduct (proceeding with the disciplinary process) undertaken by agents of the
       State in violation of statutory or constitutional law or in excess of their authority. Claims of this
       type are not claims against the State at all and do not threaten the State’s sovereign immunity.”
       Id.
¶ 25        In contrast to the facts in Leetaru, plaintiff here does not allege that defendants acted in
       excess of their authority. The Estate Tax Act, on its face, is applicable to the estates of persons
       who, like Dr. Parmar, died after December 31, 2010. See 35 ILCS 405/2(b) (West 2014). And,
       as stated in the complaint, the Attorney General is responsible for administering and enforcing
       the Estate Tax Act, and the Treasurer is responsible for receiving and refunding moneys
       collected pursuant to the Estate Tax Act. See id. § 16(a) (“It is the duty of the Attorney General
       to exercise general supervision over the assessment and collection of the tax ***.”); id.
       § 6(e)(3) (taxes “shall be paid directly to the State Treasurer”); id. § 13(c) (“Treasurer shall
       order payment of refunds resulting from overpayment of tax liability”). Plaintiff does not
       allege any conduct by defendants that was outside of or contrary to their authority under the
       Estate Tax Act.
¶ 26        Plaintiff does allege that defendants’ conduct was unlawful because defendants acted
       pursuant to an unconstitutional statute. But unlike the plaintiff in Leetaru who sought to enjoin
       future conduct by the defendants that was contrary to law, plaintiff here seeks damages—a
       refund of all moneys paid under the Estate Tax Act, together with interest and loss of use—for
       a past wrong. Leetaru makes plain that a complaint seeking damages for a past wrong does not
       fall within the officer suit exception to sovereign immunity. Leetaru, 2015 IL 117485, ¶ 51.
¶ 27        The appellate court erred in holding that the officer suit exception to sovereign immunity
       applies in this case.




                                                     -6-
¶ 28                       Jurisdiction and Venue Provisions in the Estate Tax Act
¶ 29       Plaintiff argues that his complaint may yet proceed in the circuit court because the General
       Assembly waived sovereign immunity in section 15 of the Estate Tax Act. Section 15 states, in
       relevant part:
                “(a) Jurisdiction. Jurisdiction to hear and determine all disputes in relation to a tax
                arising under this Act shall be in the circuit court for the county having venue as
                determined under subsection (b) of this Section, and the circuit court first acquiring
                jurisdiction shall retain jurisdiction to the exclusion of every other circuit court.
                    (b) Venue.
                       (1) Venue for disputes involving Illinois estate tax of a decedent who was a
                    resident of Illinois at the time of death shall lie in the circuit court for the county in
                    which the decedent resided at death.” 35 ILCS 405/15 (West 2014).2
¶ 30       Plaintiff maintains that under the plain language of section 15, the circuit court possesses
       subject-matter jurisdiction over “all disputes” relating to a tax under the Estate Tax Act and,
       thus, the circuit court, and not the Illinois Court of Claims, has jurisdiction over his suit.
       Defendants counter that section 15 does not constitute a clear and unequivocal waiver of
       sovereign immunity and, therefore, does not aid plaintiff. We agree with defendants.
¶ 31       As already discussed, the General Assembly restored immunity to the State through the
       State Lawsuit Immunity Act. 745 ILCS 5/0.01 et seq. (West 2014). The State Lawsuit
       Immunity Act expressly states that except as provided in certain statutes identified
       therein—and the Estate Tax Act is not one of them—the “State of Illinois shall not be made a
       defendant or party in any court.” Id. § 1. The General Assembly may, by statute, consent to
       liability of the State, but such consent must be clear and unequivocal. In re Special Education
       of Walker, 131 Ill. 2d 300, 303 (1989). The statute must explicitly indicate, in affirmative
       language, that the State waives sovereign immunity. Id. at 304. For example, the Illinois
       Educational Labor Relations Act, which is not one of the statutes referenced in the State
       Lawsuit Immunity Act, states in clear and unequivocal terms: “For purposes of this Act, the
       State of Illinois waives sovereign immunity.” 115 ILCS 5/19 (West 2014).
¶ 32       In contrast, section 15 of the Estate Tax Act does not contain such a clear and unequivocal
       waiver of sovereign immunity. Although section 15 refers to “all disputes” relating to a tax
       arising under the Estate Tax Act, it does not reference the State or its immunity. Statutes that
       use only general terms without an expressed intent to subject the State to liability will not be
       construed to impair or negate the State’s immunity from suit established in the State Lawsuit
       Immunity Act. City of Springfield v. Allphin, 82 Ill. 2d 571, 578 (1980).
¶ 33       The absence of affirmative language in section 15 waiving the State’s immunity from suit
       leads us to conclude that the General Assembly only intended to fix jurisdiction and venue for
       all disputes that do not implicate sovereign immunity. Although we need not, for purposes of
       this appeal, identify all of the causes of action that would fall into that category, we observe
       that a complaint that seeks to prospectively enjoin some conduct of the State defendants (as
       discussed above) is one such suit, as is a complaint for a writ of mandamus, which seeks to

           2
             Subsection (b)(2) addresses venue for resident trusts, and subsection (b)(3) addresses venue
       relating to decedents who were not residents of Illinois at the time of death and nonresident trusts. 35
       ILCS 405/15(b)(2), (3) (West 2014).

                                                      -7-
       compel a public official to perform some purely ministerial, nondiscretionary act. People
       ex rel. Berlin v. Bakalis, 2018 IL 122435, ¶ 16. As will be discussed below, a complaint
       pursuant to the Protest Moneys Act (30 ILCS 230/1 et seq. (West 2014)) could also be filed in
       the circuit court. The jurisdiction and venue provisions of section 15 would further apply to
       enforcement actions filed by the Attorney General. See 35 ILCS 405/10(d) (West 2014)
       (“Attorney General shall have the right to sue for collection of the Illinois transfer tax”); id.
       § 16(a) (Attorney General “may institute and prosecute suits and proceedings as may be
       necessary and proper”); People ex rel. Madigan v. Kole, 2012 IL App (2d) 110245 (where the
       Attorney General filed a complaint under the Estate Tax Act seeking additional tax, interest,
       and late filing penalties related to an adjustment in the estate’s federal tax liability).
¶ 34       Limiting the jurisdiction and venue provision in section 15 of the Estate Tax Act to suits
       that do not implicate sovereign immunity gives meaning to that provision, while also
       harmonizing it with the provisions of the State Lawsuit Immunity Act. See People v. Rinehart,
       2012 IL 111719, ¶ 26 (statutes concerning the same subject must be considered together to
       produce a harmonious whole).
¶ 35       For these reasons, we reject plaintiff’s argument that the General Assembly waived
       sovereign immunity in section 15 of the Estate Tax Act.

¶ 36                                      Estate Tax Refund Fund
¶ 37       Plaintiff maintains that, even if section 15 of the Estate Tax Act does not constitute a
       waiver of sovereign immunity, a judgment in his favor would not result in a judgment against
       the State and, therefore, his complaint does not implicate sovereign immunity. Plaintiff posits
       that sovereign immunity is intended to prevent a judgment payable from public funds, i.e., the
       State’s General Revenue Fund, but a judgment in his favor would be payable from a special
       refund fund created under section 13(c) of the Estate Tax Act (35 ILCS 405/13(c) (West
       2014)).
¶ 38       Defendants do not dispute that if a judgment could be satisfied by moneys in the refund
       fund, then plaintiff’s complaint would not implicate principles of sovereign immunity. Rather,
       defendants contend that plaintiff’s argument ignores other provisions of the Estate Tax Act
       governing the payment of refunds and that plaintiff does not fall within the class of taxpayers
       entitled to a refund pursuant to section 13(c).
¶ 39       Section 13(c) requires the Treasurer to deposit into the General Revenue Fund 94% of the
       taxes, interest, and penalties collected under the Estate Tax Act and to deposit the remaining
       6% into the Estate Tax Refund Fund, a special fund created in the State treasury. Id. Section
       13(c) further provides:
                    “Moneys in the Estate Tax Refund Fund shall be expended exclusively for the
               purpose of paying refunds resulting from overpayment of tax liability under this Act,
               except that, whenever the State Treasurer determines that any such moneys in the Fund
               exceed the amount required for the purpose of paying refunds resulting from
               overpayment of tax liability under this Act, the State Treasurer may transfer any such
               excess amounts from the Estate Tax Refund Fund to the General Revenue Fund.
                    The Treasurer shall order payment of refunds resulting from overpayment of tax
               liability under this Act from the Estate Tax Refund Fund only to the extent that
               amounts have been deposited and retained in the Fund.

                                                   -8-
                    This amendatory Act of the 97th General Assembly shall constitute an irrevocable
               and continuing appropriation from the Estate Tax Refund Fund for the purpose of
               paying refunds upon the order of the Treasurer in accordance with the provisions of this
               Act ***.” Id.
¶ 40       Section 13(c) makes plain that moneys from the Estate Tax Refund Fund are paid on the
       order of the Treasurer for the exclusive purpose of paying “refunds” as provided in the Estate
       Tax Act. The subject of refunds, in turn, is addressed in section 7(b):
               “If the state tax credit[3] is reduced after the filing of the Illinois transfer tax return, the
               person who paid the Illinois transfer tax *** shall file an amended Illinois transfer tax
               return and shall be entitled to a refund of tax or interest paid on the Illinois transfer
               tax.[4] No interest shall be paid on any amount refunded.” Id. § 7(b).
¶ 41       Section 14 of the Estate Tax Act also addresses “claims for refund,” providing that:
               “In case it appears that the amount paid with respect to any taxable transfer is more than
               the amount due under this Act, then the State Treasurer shall refund the excess to the
               person entitled to the refund, provided that no amount shall be refunded unless
               application for the refund is filed with the State Treasurer no later than one year after
               the last date allowable under the Internal Revenue Code for filing a claim for refund of
               any part of the related federal transfer tax or, if later, within one year after the date of
               final determination of the related federal transfer tax.” Id. § 14.
¶ 42       The foregoing provisions not only set out the procedures that must be followed for
       obtaining a refund but also limit the circumstances under which an application for refund with
       the Treasurer can be made. Plaintiff’s claim for refund, filed in the circuit court, does not fit
       within this statutory framework.
¶ 43       Plaintiff’s claim is not predicated on a reduction of the “state tax credit,” as provided in
       section 7(b) of the Estate Tax Act. Nor is plaintiff’s claim based on an overpayment of taxes
       with respect to a “taxable transfer,” as provided in section 14. Indeed, plaintiff’s claim is
       predicated on the notion that no taxable transfer occurred. According to plaintiff, the statute
       under which he paid the taxes should not apply to his mother’s estate, and he wants the
       Treasurer to return all the moneys he paid, with interest. In other words, this is not a case where
       a downward adjustment to the estate’s tax liability has occurred, requiring the filing of an
       amended return under section 7(b), and the subsequent filing of an application for refund with
       the Treasurer, pursuant to section 14. Thus, plaintiff’s claim does not fall within the limited
       refund provisions of the Estate Tax Act. Accordingly, the moneys in the Estate Tax Refund
       Fund are not available to satisfy any money judgment in this case.

           3
             For persons like Dr. Parmar, who died after December 31, 2010, “state tax credit” means “an
       amount equal to the full credit calculable under Section 2011 or 2604 of the Internal Revenue Code as
       the credit would have been computed and allowed under the Internal Revenue Code as in effect on
       December 31, 2001, without the reduction in the State Death Tax Credit as provided in Section
       2011(b)(2) or the termination of the State Death Tax Credit as provided in Section 2011(f) as enacted
       by the Economic Growth and Tax Relief Reconciliation Act of 2001 but recognizing the exclusion
       amount of only (i) $2,000,000 for persons dying prior to January 1, 2014 ***.” 35 ILCS 405/2(b) (West
       2014).
           4
             The “Illinois estate tax” is “the tax due to this State with respect to a taxable transfer.” 35 ILCS
       405/2 (West 2014).

                                                       -9-
¶ 44       We note that plaintiff conceded, at oral argument, that satisfaction of his claim for refund is
       not limited to the 6% of tax receipts that have been “deposited and retained in the [Estate Tax
       Refund] Fund,” as section 13(c) provides. Id. § 13(c). Plaintiff seeks a full refund of all the
       moneys he paid to the Treasurer and indicated that he would look to another source, the
       General Revenue Fund, to satisfy any shortfall in the Estate Tax Refund Fund. Additionally,
       plaintiff expressly requested in his complaint interest and loss of use on the moneys he paid to
       the Treasurer. The Estate Tax Act, however, makes no provision for payment of “loss of use”
       on moneys refunded, and section 7 expressly prohibits the payment of interest on any amount
       refunded (id. § 7(b)).
¶ 45       The damages that plaintiff seeks go beyond the exclusive purpose and limits of the Estate
       Tax Refund Fund and potentially subject the State to liability. Accordingly, we reject
       plaintiff’s argument that his complaint does not implicate principles of sovereign immunity.

¶ 46                                         Protest Moneys Act
¶ 47       Plaintiff also argues that he has a constitutional right, pursuant to the due process clause of
       the Illinois Constitution, to have his claims considered by the circuit court. Plaintiff, however,
       cites no case law or other authority for the proposition that due process requires that his
       complaint proceed in the circuit court notwithstanding the bar of sovereign immunity.
       Plaintiff’s lack of authority aside, we note our agreement with defendants that plaintiff could
       have litigated his claims in the circuit court had he followed the procedures for paying taxes
       under protest pursuant to the Protest Moneys Act (30 ILCS 230/1 et seq. (West 2014)).
¶ 48       The Protest Moneys Act requires various State officers, who are authorized to receive
       moneys for and on behalf of the State, to keep detailed books and records of all such moneys
       received and, unless otherwise provided by law, to deposit such moneys into the State treasury.
       Id. §§ 1, 2(a). Relevant here, the statute makes express provision for the “[p]ayment of money
       under protest.” Id. § 2a.1. Where money is received under protest, the officer receiving the
       money must notify the Treasurer, who then places the money in a special fund known as the
       “protest fund.” Id. § 2a. The person who has paid the money under protest has 30 days in which
       to obtain a temporary restraining order or a preliminary injunction restraining the transfer of
       the money into the State treasury or other fund into which the money would have been
       transferred absent the protest. If the restraining order issues, the money is held in the protest
       fund until the final order or judgment of the court. Id. If the taxpayer does not prevail, the
       money held in the protest fund becomes the property of the State. People v. Roth, Inc., 412 Ill.
446, 451 (1952). The Protest Moneys Act “affords a complete and adequate remedy in a court
       of equity where all questions can be fully and speedily determined.” Montgomery Ward & Co.
       v. Stratton, 342 Ill. 472, 477 (1930). Although a complaint filed in accordance with the Protest
       Moneys Act would name State officers and or agencies as defendants, the statutory
       remedy—determination of questions related to the “proper disposition of the moneys paid
       under protest” (30 ILCS 230/2a (West 2014))—would not constitute a claim against the State
       and would operate outside of the bar of sovereign immunity.
¶ 49       This statutory procedure has been utilized to challenge the retroactive application and
       constitutionality of an amendment to the Estate Tax Act (McGinley v. Madigan, 366 Ill. App.
3d 974 (2006)) and to challenge the construction of an amendment to the Estate Tax Act
       (Brooker v. Madigan, 388 Ill. App. 3d 410 (2009)). Plaintiff could have availed himself of this


                                                   - 10 -
       statutory procedure and pursued his constitutional claims in the circuit court but failed to do so.
       Plaintiff cannot now complain that due process requires that his complaint proceed in the
       circuit court.
¶ 50       Plaintiff makes the related argument that the Illinois Court of Claims does not possess
       exclusive jurisdiction under the Court of Claims Act to rule on the constitutionality of a statute
       and jurisdiction must lie in the circuit court. Plaintiff’s argument appears to be that unless his
       complaint is allowed to proceed in the circuit court, he will be without a remedy.
¶ 51       The Illinois Constitution provides that “[e]very person shall find a certain remedy in the
       laws for all injuries and wrongs.” Ill. Const. 1970, art. I, § 12. This provision, however,
       expresses an aspirational goal. It “does not mandate a certain remedy be provided in any
       specific form.” Schoeberlein v. Purdue University, 129 Ill. 2d 372, 379 (1989). Limiting
       plaintiff’s available remedies does not run afoul of this constitutional provision. Id.
¶ 52       For all of these reasons, we reject plaintiff’s argument that his complaint must be allowed
       to proceed in the circuit court.

¶ 53                                    Voluntary Payment Doctrine
¶ 54       As a final matter, we turn our focus to the voluntary payment doctrine. The appellate court,
       after holding that plaintiff’s suit fell within the officer suit exception to sovereign immunity,
       rejected defendants’ alternative argument that dismissal of plaintiff’s complaint was proper
       pursuant to the voluntary payment doctrine. 2017 IL App (2d) 160286, ¶¶ 32-40. Under this
       common-law doctrine, “a taxpayer may not recover taxes voluntarily paid, even if the taxing
       body assessed or imposed the taxes illegally” unless “such recovery is authorized by statute.”
       Geary v. Dominick’s Finer Foods, Inc., 129 Ill. 2d 389, 393 (1989). Taxes are not voluntarily
       paid where (1) “the taxpayer lacked knowledge of the facts upon which to protest the taxes at
       the time they were paid” or (2) “the taxpayer paid the taxes under duress.” King v. First
       Capital Financial Services Corp., 215 Ill. 2d 1, 31 (2005) (discussing Geary).
¶ 55       With respect to the concept of “duress,” this court has explained that:
               “Illinois law does not require a showing that the taxpayer was actually threatened by
               anyone. Implied duress will suffice. Geary, 129 Ill. 2d at 402-03. Such duress exists
               where the taxpayer’s refusal to pay the tax would result in loss of reasonable access to a
               good or service considered essential. Geary, 129 Ill. 2d at 396-400. Goods or services
               deemed to be necessities have included telephone and electrical service ***.” Wexler v.
               Wirtz Corp., 211 Ill. 2d 18, 23-24 (2004).
¶ 56       The appellate court in the instant case took an expansive view of duress, agreeing with
       plaintiff that the prospect of penalties, interest, and personal liability under the Estate Tax Act
       amounted to duress, thus making plaintiff’s payment of taxes involuntary. 2017 IL App (2d)
160286, ¶ 35. Defendants argue that the appellate court’s view of duress is contrary to case law
       from this court and, if the voluntary payment doctrine can be avoided by pointing to a
       subjective fear of the mere possibility of incurring penalties and interest, then the doctrine is
       eroded to the point of irrelevance.
¶ 57       Resolution of any tension between the appellate court’s view of duress and our case law,
       however, must wait for another day. “It is axiomatic that this court will not consider issues
       where they are not essential to the disposition of the cause or where the result will not be
       affected regardless of how the issues are decided.” Leetaru, 2015 IL 117485, ¶ 56. Even if we

                                                   - 11 -
       concluded, as the appellate court did, that plaintiff paid the taxes involuntarily, such
       conclusion would not allow plaintiff to avoid the jurisdictional bar of sovereign immunity. In
       other words, where sovereign immunity applies, as it does here, the manner in which plaintiff
       paid the taxes is irrelevant.

¶ 58                                         CONCLUSION
¶ 59       For the reasons set forth above, we reverse the judgment of the appellate court and affirm
       the judgment of the circuit court dismissing plaintiff’s complaint for lack of jurisdiction.

¶ 60      Appellate court judgment reversed.
¶ 61      Circuit court judgment affirmed.




                                                 - 12 -